Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 4/11/22.
Claims 1-20 are pending. 

Response to Arguments
Objections to the Specification
The applicant’s amendments to the specification are sufficient to overcome the previous objections which are consequently withdrawn.

Double Patenting Rejection
The double patenting rejection is maintained. 

Claim Rejections – 35 U.S.C. §102 & 103
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 

Ni at paragraph 47 (emphasis added). Here, Ni discloses that the distance between the reference embeddings is identified based on the respective distances between the reference embeddings and the new source code embedding. The reference embeddings indicate a change made to the first version of the source code. The distances between the reference embeddings and the source code embedding merely represent similarities between the reference embeddings and the source code embedding, and thus similarities between the changes and the first version of the source code. Therefore, Ni merely discloses determining the similarities between the changes and the first version of the source code. (last full par. on pg. 12)

The examiner respectfully disagrees. In par. [0047] Ni discloses applying reference embeddings to a code base containing, e.g., legacy code (see e.g. par. [0046]). These embeddings in the code base are then compared to “new source code embedding[s]” (see e.g. par. [0048]) which were applied/generated from a previously changed source code snippet (see e.g. par. [0047] “embeddings may have generated previously … a change, made to a reference first version … to yield a reference second version”). Accordingly, Ni’s “distance” indicate a similarity between a snipped which was previously changed and code in a code base which should have a similar change made to it. 

However, Ni does not disclose, teach, or suggest "determine that a second change corresponding to the first change should be made to the particular feature coded in a second portion of the software code," as recited, in part, in Claim 1. In other words, Ni does not determine that a change "should be made the particular feature coded in a second portion of the software code." Rather, Ni merely determines that a change that is already made to the source code and determines versions of the source code based on the changes. In addition, Ni does not disclose, teach, or suggest "determine that a second change corresponding to the first change should be made to the particular feature coded in a second portion of the software code to make the particular feature to operate consistently in the first and second portions of the software code," as recited, in part, in Claim 1. Accordingly, Ni whether taken alone or with combination with any of the other cited references fails to disclose, teach, or suggest the above quoted claim feature. (par. bridging pp. 12 and 13)

The examiner respectfully disagrees. When sufficiently similar embeddings/snippets are identified, Ni discloses recommending/applying the previously made change to the, e.g., legacy code (see e.g. par. [0048] “identify one or more changes to be made to to-be-updated source code snippet(s)”). Accordingly, rather than merely identifying a version of a snippet, Ni is identifying versions of snippets which should be changed according to a “first change” as claimed. 
Further, the recited “to make the particular feature [] operate consistently in the first and second portions of the software code” 1) appears to only recite an intended purpose of making the change and thus does not constitute a limitation of the claim and 2) appears to be an inherent result of making the change and thus would not constitute a distinction over making, recommending, the change as disclosed by Ni (see e.g. par. [0048]).

Applicant does not argue the remaining claims separately.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “to make the particular feature to operate consistently”. It is believed this would be better written as “to make the particular feature 
Claims 2-7 depend from claim 1 and are objected to accordingly.
Claims 8 and 15 recite language similar to claim 1 and are thus objected to similarly.
Claims 9-14 and 16-20 depend from claims 8 and 15 respectively, and are thus objected to accordingly.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/903,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
16/903,581
1. An apparatus comprising: 
a memory; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code;
convert the structure into an output vector comprising a numerical representation of the software code; 


detect a first change to a particular feature coded in a first portion of the software code; 
convert the first change to a first vector comprising a numerical representation of the first change; 



use the output vector and the first vector to determine that a second change corresponding to the first change should be made to the particular feature coded in a second portion of the software code to make the particular feature to operate consistently in the first and second portions of the software code; and
communicate an alert that the second change should be made to the software code.
1. An apparatus comprising: 
a memory; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code,
… produce … an output vector representing the software code.

6. The apparatus of Claim 1, wherein the hardware processor is further configured to:
detect a first change to a second software code; 
in response to detecting the change to the second software code, [see e.g. claim 1 “convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code”]
use the output vector to determine that a second change corresponding to the first change should be made to the software code; and 
communicate an alert that the second change should be made to the software code.



Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16/903,660 in view of US 2020/0371778 to Ni et al. (Ni). 
This is a provisional nonstatutory double patenting rejection.

Instant Application
16/903,660 (‘660)
1. An apparatus comprising: 
a memory; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code;
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code; 
convert the structure into an output vector comprising a numerical representation of the software code;
detect a first change to the software code; 
convert the first change to a first vector comprising a numerical representation of the first change; 
use the output vector and the first vector to determine that a second change corresponding to the first change should be made to the software code; and
communicate an alert that the second change should be made to the software code.
1. An apparatus comprising: 
a memory; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
parse software code for a software application to identify a plurality of portions of the software code;
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code;
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code;
convert the structure into an output vector comprising a numerical representation of the software code;
detect a first change to the software code; 
convert the first change to a first vector comprising a numerical representation of the first change; 
… determine, by comparing the output vector, the first vector, and the second vector, that the first and second changes …
It would have been obvious to determine corresponding changes and communicate a corresponding alert in view of Ni as discussed below (e.g. par. [0048] “identify one or more changes to be made … output at block 248”)


Claims 2,3 and 4 are respectively obvious over claims 3,4 and 5 of 16/903,660.

Applicant is advised that should claims 1-7 be found allowable, claims 15-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (i.e. only difference being a recitation in the preamble of an “apparatus” vs. a “system”). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0371778 to Ni et al. (Ni).
Claims 1, 8 and 15: Ni discloses an apparatus comprising: 
a memory (Fig. 7, 725); and 
a hardware processor communicatively coupled to the memory (Fig. 7, 714), the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code (par. [0035] “source code snippets 2181-Q are processed to generate abstract syntax trees”, this requires parsing the text of the source code); 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code (par. [0040] “generate a feature vector for each node”); 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code (par. [0047] “ASTs 2221-a … applied … as input across one or more of the trained machine learning models”); 
convert the structure into an output vector comprising a numerical representation of the software code (e.g. par. [0047] “generate new source code embeddings”); 
detect a first change to a particular feature coded in a fist portion of the software code (par. [0036] “Pairs of ASTs, one representing a first version … and another representing a second version … mapped to a change graph 228”); 
convert the first change to a first vector comprising a numerical representation of the first change (par. [0040] “generate a feature vector for each node”); 
use the output vector and the first vector to determine that a second change corresponding to the first change should be made to the particular feature coded in a second portion of the software code to make the particular feature to operate consistently in the first and second portions of the software code (par. [0047] “respective distances between the one or more reference embeddings and the new source code”, par. [0048] “changes to be made to to-be-updated source code snippet(s)”); and
communicate an alert that the second change should be made to the software code (par. [0048] “These recommended code changes … may be output at block 248”).

Claims 4, 11 and 18: Ni discloses claims 1, 8 and 15, wherein the hardware processor is further configured to convert the output vector into the software code (par. [0063] “changes identified at block 506 may be implemented automatically”).

Claims 5, 12 and 19: Ni discloses claims 1, 8 and 15, wherein determining that the second change should be implemented comprises: 
converting the second change to a second vector comprising a numerical representation of the second change (par. [0040] “generate a feature vector for each node”); and 
determining a distance between the first and second vectors (par. [0047] “respective distances between the one or more reference embeddings and the new source code”).

Claims 7 and 14: Ni discloses claims 1 and 8, wherein the first change is to a first portion of the software code, the second change is to a second portion of the software code, the first portion different from the second portion (par. [0048] “one or more changes” Ni identifies multiple locations in the source code).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0371778 to Ni et al. (Ni) in view of US 2020/0117445 to Wilson et al. (Wilson).
Claims 2, 9 and 16: Ni discloses claims 1, 8 and 15, but does not disclose wherein the hardware processor is further configured to prevent the second change from being implemented in the software code until the first change has been implemented in the software code.

Wilson teaches preventing a second change from being implemented in software code until a first change has been implemented in software code (par. [0041] “The changesets may be applied in sequential order”).

It would have been obvious to prevent a second change until a first change has been implemented (Ni par. [0048] “These recommended code changes”, Wilson par. [0041] “applied in sequential order”). Those of ordinary skill in the art would have been motivated to do so to avoid any conflict which would occur otherwise. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0371778 to Ni et al. (Ni) in view of “Stacked Convolutional Denoising Auto-Encoders for Feature Representation” by Du et al. (Du).

Claims 3, 10 and 17: Ni discloses claims 1, 8 and 15, but does not disclose wherein the hardware processor is further configured to: 
identify noise in training software code comprising a code portion and a noise portion to produce a noise identification model, the noise portion stochastically added to the code portion to form the training software code; 
identify a portion of the structure as noise based on the noise identification model; and remove the identified portion from the structure.

Du teaches:
identifying noise in training input comprising a data portion and a noise portion to produce a noise identification model (pg. 1019, col. 1, 2nd full par. “train an auto-encoder … to automatically denoise the input data”), the noise portion stochastically added to the data portion to form the training software code (pg. 1019, col. 1, last full par. “corrupts x …by means of a stochastic mapping”); 
identify a portion of the input as noise based on the noise identification model (pg. 1019, col. 1, 2nd full par. “train an auto-encoder … to automatically denoise the input data”); and
remove the identified portion from the input (pg. 1019, col. 1, 2nd full par. “train an auto-encoder … to automatically denoise the input data”).

It would have been obvious at the time of filing to identify and remove noise (Du pg. 1019, col. 1, 2nd full par. “denoise the input data”) from the structure (Ni par. [0040] “feature vector”). Those of ordinary skill in the art would have been motivated to do so as a known alternate means of producing feature vectors (e.g. Du pg. 1019 “generates better feature representations”). 

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0371778 to Ni et al. (Ni) in view of US 2021/0382708 to Sagal et al. (Sagal).

Claims 6, 13 and 20: Ni discloses claims 1, 8 and 15, wherein the hardware processor is further configured to: 
detect a third change to the software code (e.g. par. [0036] “a change graph 228”); 
convert the third change to a third vector comprising a numerical representation of the third change (par. [0040] “generate a feature vector for each node”).

Ni does not disclose: 
determine, based on the output vector, the first vector, and the third vector, that the first change and the third change are redundant; and 
in response to determining that the first and third changes are redundant, prevent the third change from being implemented.

Sagal teaches 
determine, that the first change and the third change are redundant (par. [0174] “an indirect conflict is found and 1635”, par. [0033] “comparing version information associated with the shared libraries of the first branch with the corresponding version information associated with the shared libraries of the second branch.”); and 
in response to determining that the first and third changes are redundant, prevent the third change from being implemented (par. [0174] “reported at 1660”, it would at least be obvious not to allow the change once the redundancy is reported, see e.g. par. [0090]).

It would have been obvious at the time of filing to determine based on the output, first and third vectors (e.g. Ni par. [0040] “a feature vector for each node”) that the first and third vectors are redundant (Sagal par. [0174] “an indirect conflict is found”), and prevent implementation of the changes (par. [0174] “reported at 1660”). Those of ordinary skill in the art would have been motivated to do so (e.g. par. [0001] “less effective version control with redundant merging of changes”, also see par. [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0139705 to Grisa et al. discloses ensuring consistency in code snippets (see e.g. par. [0004] “This approach ensures code consistency, and prevents redundant and/or contradictory changes”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199